Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 26, 2021

The Court of Appeals hereby passes the following order:

A21A0905. CORNELIUS TODD v. U.S. BANK TRUST, N. A. AS TRUSTEE
    FOR LSF9 MASTER PARTICIPATION TRUST.

      This dispossessory proceeding originated in magistrate court, and the parties
consented to the transfer of the case to superior court. On September 11, 2020, the
superior court entered its “Order Regarding Eviction,” but noted that evictions were
temporarily halted by an order of the Centers for Disease Control. Defendant
Cornelius Todd, represented by attorney Grady Roberts,1 filed a notice of appeal from
the superior court’s order. Plaintiff U.S. Bank Trust filed a motion to dismiss the
appeal for lack of jurisdiction.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the
“Order Regarding Eviction” did not resolve the action, which remains pending in the
superior court.2 Accordingly, Todd was required to comply with the interlocutory
appeal procedures of OCGA § 5-6-34 (b) in order to obtain appellate review. See
Pace Constr. Corp. v. Northpark Assoc., 215 Ga. App. 438, 439 (450 SE2d 828)
(1994). His failure to do so deprives us of jurisdiction over this appeal. Accordingly,
U.S. Bank Trust’s motion to dismiss is hereby GRANTED, and this appeal is


      1
      On February 15, 2017, this Court issued an order revoking attorney Grady
Alexander Roberts’s permission to practice law before the Court of Appeals.
      2
        U.S. Bank Trust filed its application for a writ of possession on January 21,
2021, but the record on appeal contains no indication that trial court has ruled on the
application.
DISMISSED.



             Court of Appeals of the State of Georgia
                    Clerk’s Office, Atlanta,____________________
                                              02/26/2021
                    I certify that the above is a true extract from
             the minutes of the Court of Appeals of Georgia.
                    Witness my signature and the seal of said court
             hereto affixed the day and year last above written.


                                                             , Clerk.